Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 06 January 2022. Claims 28, 29, 31-33, 35-47, 49, 51-53, 55, 57, and 67-92 have been canceled without prejudice or disclaimer. Claims 61, 62, and 64-66 are pending in the instant application.

Allowable Subject Matter
	Claims 61, 62, and 64-66 appear to be free of the prior art of record and are allowable.

	Examiner's Amendment
	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	The application has been amended as follows:

-	Please amend the TITLE to read as follows: METHOD OF TREATING HIV-1 INFECTION UTILIZING A MULTIEPITOPE T CELL IMMUNOGEN COMPRISING GAG, POL, VIF, AND NEF EPITOPES.



	Reasons for Allowance
	The following is an Examiner's Statement of Reasons for Allowance: The claimed invention is directed toward a method of treating HIV-1 infection comprising administering a multiepitope T cell immunogen comprising Gag, Pol, Vif, and Nef epitopes. 232 HIV-1-infected subjects were screened utilizing a consensus clade B peptide set to identify regions of the viral proteome that are targeted by infected patients with superior HIV-1 control. In particular 26 overlapping peptides (OLPs) were identified wherein OLP responders had a significantly reduced viral load as compared to non-responders. In order to build a continuous immunogen, these 26 OLPs were aligned and assembled into a fusion protein comprising 16 segments ranging in size from 11-78 amino acids in length. These OLPs were derived from various portions of the HIV-1 genome including p17, p24, p2/p7/p1/p6, PR, RT, IN, Vif, and Nef. The prior art neither teaches nor fairly suggests the claimed invention. Accordingly, the claims are novel and unobvious in view of the prior art. The amended claims accurately define the applicants’ invention and are of such scope that the specification provides an enabling disclosure and adequate written description. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Post-Allowance Correspondence
	All post-allowance correspondence, except for petitions under 37 C.F.R. § 1.313(c), should be addressed "Mail Stop Issue Fee." 
	Since an allowed application may be issued as a patent within about four weeks of payment of the issue fee, all post allowance correspondence should be filed prior to the date of issue fee payment to ensure the papers reach the appropriate USPTO official for consideration before the date the application issues as a patent. See M.P.E.P. § 2732 for a discussion of the patent term adjustment impact of submitting amendments or other papers after a notice of allowance has been mailed. If the above suggestions are adopted, the processing of both new and allowed applications could proceed more efficiently and promptly through the U.S. Patent and Trademark Office.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

 or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
07 February 2022